Judgment unanimously affirmed, with costs. The doctrine of respondeat superior does not apply to the board of education in the discharge of its governmental functions. (Herman v. Board of Education, 234 N. Y. 196; Johnson v. Board of Education, 210 App. Div. 723.) The charge here is not that the board of education, as such, was negligent, but that the negligent act was that of the teachers in charge of the athletic exercises that were being conducted in the court yard of the school. We do not, however, intimate that there was negligence on the part of the teachers in charge. Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ.